                                                     Case 2:19-cv-01571-JAD-DJA Document 14 Filed 09/27/19 Page 1 of 5



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2   GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                    Facsimile: (702) 792-9002
                                                5   Email: swanise@gtlaw.com
                                                6
                                                    Counsel for Defendants
                                                7

                                                8                         IN THE UNITED STATES DISTRICT COURT
                                                9                               FOR THE DISTRICT OF NEVADA
                                               10

                                               11   JENNIFER TILDEN,                                     CASE NO. 2:19-cv-01571-JAD-DJA
                                               12                                 Plaintiff,
GREENBERG TRAURIG, LLP




                                               13                                                        STIPULATION AND [PROPOSED]
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                             v.                                          ORDER TO STAY DISCOVERY AND
                                               14                                                        ALL PRETRIAL DEADLINES
                           Suite 600




                                                    C. R. BARD, INC.; BARD PERIPHERAL
                                               15   VASCULAR, INCORPORATED,
                                                                                                         (FIRST REQUEST)
                                               16                                  Defendants.
                                               17

                                               18

                                               19           The parties, Plaintiff Jennifer Tilden (“Plaintiff”) and Defendants C. R. Bard, Inc. and
                                               20   Bard Peripheral Vascular, Inc. (“Bard”), respectfully request pursuant to Fed. R. Civ. P. 26(c)
                                               21   and (d) that this Court temporarily stay discovery until November 15, 2019 while they pursue
                                               22   on-going settlement discussions. In support thereof, the Parties state as follows:
                                               23           1.      This case was part of a Multi-District Litigation proceeding called In re: Bard
                                               24   IVC Filter Litigation, pending before Senior Judge David Campbell of the District of Arizona.
                                               25           2.      After four years, the completion of general issue discovery, and completion of
                                               26   three bellwether trials, Judge Campbell has ordered that cases, which have not settled or are
                                               27   not close to settling, be transferred to the appropriate jurisdictions around the country for case-
                                               28   specific discovery and trial. As a part of that process, Judge Campbell established a “track”
                                                                                                    1
                                                    ACTIVE 46003541v1
                                                     Case 2:19-cv-01571-JAD-DJA Document 14 Filed 09/27/19 Page 2 of 5



                                                1   system, wherein certain cases were placed on tracks either to finalize settlement paperwork,
                                                2   continue settlement negotiations, or be remanded or transferred.
                                                3           3.      Plaintiff’s counsel recently notified Defense counsel that this case was placed
                                                4   on an incorrect “track” and thus inadvertently remanded and transferred even though
                                                5   settlement discussions are ongoing. The parties have entered into an agreement that is
                                                6   memorialized in correspondence dated September 17, 2019. The agreement includes a
                                                7   requirement that the parties engage in good-faith settlement discussions in an attempt to
                                                8   resolve all claims in this case.
                                                9           4.      A district court has broad discretion over pretrial discovery rulings. Crawford-
                                               10   El v. Britton, 523 U.S. 574, 598 (1998); Miller v. Safeco Title Ins. Co., 758 F.2d 364, 369 (9th
                                               11   Cir. 1985) (“[t]he district court is given broad discretion in supervising the pretrial phase of
                                               12   litigation”); Johnston v. Gedney, 2019 U.S. Dist. LEXIS 127392, at *7 (D. Nev. July 30, 2019)
GREENBERG TRAURIG, LLP




                                               13   (same); RH Kids, LLC v. Lehman, 2018 U.S. Dist. LEXIS 17811, at *3 (D. Nev. Jan. 3, 2018)
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14   (granting a stay of the proceedings) (“[f]ederal district courts have ‘wide discretion in
                           Suite 600




                                               15   controlling discovery’”) (quoting, Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988));
                                               16   Evanston Ins. Co. v. W. Cmty. Ins. Co., 2014 U.S. Dist. LEXIS 136129, at *5 (D. Nev.
                                               17   Sept. 25, 2014) (“[t]he Court has inherent power to control its docket, including the discretion
                                               18   to stay proceedings”) (citing, Landis v. N. Am. Co., 299 U.S. 248, 254-55, 57 S. Ct. 163, 81
                                               19   L. Ed. 153 (1936)).
                                               20           5.      Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may limit the
                                               21   scope of discovery or control its sequence. Britton, 523 U.S. at 598. Although settlement
                                               22   negotiations do not automatically excuse a party from its discovery obligations, the parties
                                               23   can seek a stay of discovery prior to a deadline. Lair v. Bullock, 697 F.3d 1200, 1203 (9th
                                               24   Cir. 2012) (discussing the court’s discretion in exercising a stay); Bacon v. Reyes, 2013 U.S.
                                               25   Dist. LEXIS 143300, at *4 (D. Nev. Oct. 3, 2013) (“[w]hether to grant a stay is within the
                                               26   discretion of the court”) (citing Munoz-Santana v. U.S. I.N.S., 742 F.2d 561, 562 (9th Cir.
                                               27   1984)).
                                               28   ///
                                                                                                    2
                                                    ACTIVE 46003541v1
                                                     Case 2:19-cv-01571-JAD-DJA Document 14 Filed 09/27/19 Page 3 of 5



                                                1           6.      Thus, the Parties jointly move this Court for an order staying discovery until
                                                2   November 15, 2019 to allow the parties to continue to engage in settlement discussions. This
                                                3   will further facilitate settlement discussions and prevent unnecessary expenditures of the
                                                4   parties and judicial resources.
                                                5           7.      The Parties agree that the relief sought herein is necessary to handle the case in
                                                6   the most economical fashion, yet allow sufficient time to schedule and complete discovery if
                                                7   necessary, consistent with the scheduling obligations of counsel. The relief sought in this
                                                8   Motion is not purely for delay, but so that justice may be done.
                                                9   ///
                                               10   ///
                                               11   ///
                                               12
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14
                           Suite 600




                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                     3
                                                    ACTIVE 46003541v1
                                                     Case 2:19-cv-01571-JAD-DJA Document 14 Filed 09/27/19 Page 4 of 5



                                                1           WHEREFORE, the Parties stipulate that discovery and all pre-trial deadlines be
                                                2   stayed until November 15, 2019 to allow the parties to conduct ongoing settlement
                                                3   negotiations.
                                                4           IT IS SO STIPULATED.
                                                5           DATED this 27TH day of September, 2019.
                                                6            THE MILLER LAW FIRM, LLC                   GREENBERG TRAURIG, LLP
                                                7

                                                8      By: /s/ Jeff Seldomridge                    By: /s/ Eric W. Swanis
                                                           JEFF SELDOMRIDGE                            ERIC W. SWANIS, ESQ.
                                                9          108 Railroad Avenue                         Nevada Bar No. 6840
                                               10          Orange, Virginia 22960                      10845 Griffith Peak Drive, Suite 600
                                                           Telephone: (540) 672-4224                   Las Vegas, Nevada 89135
                                               11          Facsimile: (540) 672-3055                   Telephone: (702) 792,3773
                                                           jseldomridge@millerfirmllc.com              Facsimile: (702) 792-9002
                                               12
                                                           Counsel for Plaintiff (pro hac              Counsel for Defendants, C. R. Bard, Inc.,
GREENBERG TRAURIG, LLP




                                               13          vice application to be submitted)           and Bard Peripheral Vascular, Inc.
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14
                           Suite 600




                                                             WOLF, RIFKIND, SHAPIRO,
                                               15            SCHULMAN & RABKIN, LLP

                                               16
                                                       By: /s/ Don Springmeyer
                                               17
                                                           DON SPRINGMEYER, ESQ.
                                               18          Nevada Bar No. 1021
                                                           3556 E. Russell Road
                                               19          Second Floor
                                               20          Las Vegas, Nevada 89120
                                                           Telephone: (702) 341-5200
                                               21          Facsimile: (702) 341-5300
                                                           dspringmeyer@wrslawyers.com
                                               22
                                                           Co-Counsel for Plaintiff    IT IS SO ORDERED.
                                               23                                              IT IS FURTHER ORDERED that the parties shall
                                                                                               file a jointIT IS SO
                                                                                                            status   ORDERED:
                                                                                                                   report updating the Court on the
                                               24
                                                                                               status of the case by November 16, 2019.
                                               25
                                                          DATED:        October 1, 2019
                                               26                                                     UNITED
                                                                                                      Daniel J. SAlbregts
                                                                                                                  TATES DISTRICT COURT JUDGE
                                                                                                      United States Magistrate Judge
                                               27

                                               28
                                                                                                  4
                                                    ACTIVE 46003541v1
                                                     Case 2:19-cv-01571-JAD-DJA Document 14 Filed 09/27/19 Page 5 of 5



                                                1                                 CERTIFICATE OF SERVICE
                                                2           I hereby certify that on September 27, 2019, I caused the foregoing document to be
                                                3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                4   notification of such filing to the CM/ECF participants registered to receive such service, and
                                                5   I hereby certify that I have mailed by United States Postal Service the document to the
                                                6   following non-ECF participants:
                                                7                                    JEFF SELDOMRIDGE, ESQ.
                                                                                   jseldomridge@millerfirmllc.com
                                                8
                                                                                      MILLER LAW FIRM, LLC
                                                9                           108 Railroad Avenue, Orange, Virginia 22960
                                                                        Telephone: (540) 672-4224; Facsimile: (540) 672-3055
                                               10

                                               11                                   DON SPRINGMEYER, ESQ.
                                                                                   dspringmeyer@wrslawyers.com
                                               12                   WOLF, RIFKIND, SHAPIRO, SCHULMAN & RABKIN, LLP
                                                                                        Nevada Bar No. 1021
GREENBERG TRAURIG, LLP




                                               13
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135




                                                                    3556 E. Russell Road, Second Floor, Las Vegas, Nevada 89120
                   10845 Griffith Peak Drive




                                               14                      Telephone: (702) 341-5200; Facsimile: (702) 341-5300
                           Suite 600




                                                                                       Co-Counsel for Plaintiff
                                               15

                                               16
                                                                                    /s/ Evelyn Escobar-Gaddi
                                               17                            An employee of GREENBERG TRAURIG, LLP
                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                  5
                                                    ACTIVE 46003541v1
